UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01533 SELECTED INTERNATIONAL FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS  SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (95.11%) CONSUMER DISCRETIONARY – (6.77%) Automobiles & Components – (0.84%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.21%) Hunter Douglas NV(Netherlands) Media – (1.43%) Grupo Televisa S.A., ADR(Mexico) Liberty Media Corp. - Liberty Starz, Series A* Walt Disney Co. Retailing – (4.29%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Li & Fung Ltd.(Hong Kong) Liberty Interactive Corp., Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.95%) Food & Staples Retailing – (10.35%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.48%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.12%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (10.77%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co., Ltd. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd. Total Energy FINANCIALS – (30.95%) Banks – (5.19%) Commercial Banks – (5.19%) Wells Fargo & Co. 1 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (14.49%) Capital Markets – (8.53%) Ameriprise Financial, Inc. $ Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.36%) American Express Co. Diversified Financial Services – (0.60%) JPMorgan Chase & Co. Visa Inc., Class A Insurance – (10.35%) Insurance Brokers – (0.15%) Aon Corp. Multi-line Insurance – (3.91%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (4.86%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. Reinsurance – (1.43%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Real Estate – (0.92%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (11.51%) Health Care Equipment & Services – (3.32%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (8.19%) Agilent Technologies, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer Inc. 2 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (Continued) Roche Holding AG - Genusschein(Switzerland) $ Total Health Care INDUSTRIALS – (5.93%) Capital Goods – (0.79%) Lockheed Martin Corp. Commercial & Professional Services – (2.75%) Iron Mountain Inc. Transportation – (2.39%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (6.45%) Semiconductors & Semiconductor Equipment – (1.66%) Intel Corp. Texas Instruments Inc. Software & Services – (4.15%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.64%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.61%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)* Sino-Forest Corp., 144A(Canada)*(a)(b) Total Materials TELECOMMUNICATION SERVICES – (0.17%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $4,095,883,393) 3 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) September 30, 2011 (Unaudited) Shares/Principal Value PREFERRED STOCK – (0.03%) MATERIALS – (0.03%) MMX Mineracao e Metalicos S.A.(Brazil)* $ TOTAL PREFERRED STOCK – (Identified cost $1,617,615) CONVERTIBLE BONDS – (0.07%) MATERIALS – (0.07%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b) $ TOTAL CONVERTIBLE BONDS – (Identified cost $15,365,000) SHORT-TERM INVESTMENTS – (4.41%) COMMERCIAL PAPER – (0.77%) Mizuho Funding LLC, 0.14%, 10/03/11 Total Commercial Paper REPURCHASE AGREEMENTS – (3.64%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $113,479,757 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $115,748,580) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $91,985,383 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $93,824,700) TotalRepurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $248,942,662) Total Investments – (99.62%) – (Identified cost $4,361,808,670) – (c) Other Assets Less Liabilities – (0.38%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $15,138,422 or 0.27% of the Fund's net assets as of September 30, 2011. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $19,363,797 or 0.34% of the Fund’s net assets as of September 30, 2011. (c) Aggregate cost for federal income tax purposes is $4,361,808,670.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 1,644,501,108 Unrealized depreciation Net unrealized appreciation $ 1,264,284,470 Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (98.50%) CONSUMER DISCRETIONARY – (7.26%) Consumer Durables & Apparel – (5.06%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (2.20%) Grupo Televisa S.A., ADR(Mexico) Total Consumer Discretionary CONSUMER STAPLES – (14.00%) Food & Staples Retailing – (2.12%) Brazil Pharma S.A., 144A(Brazil)*(a) Food, Beverage & Tobacco – (11.88%) Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (4.55%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (15.07%) Banks – (3.94%) Commercial Banks – (3.94%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank Corp. Ltd. - H(China)* China Merchants Bank Co., Ltd. - H(China) Itau Unibanco Holding S.A., ADR(Brazil) Diversified Financials – (4.35%) Capital Markets – (0.52%) Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (3.83%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (1.76%) Insurance Brokers – (0.54%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (1.22%) Fairfax Financial Holdings Ltd.(Canada) Real Estate – (5.02%) Hang Lung Group Ltd.(Hong Kong) Total Financials 5 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC.- (CONTINUED) September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (19.07%) Health Care Equipment & Services – (8.62%) Essilor International S.A.(France) $ Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (10.45%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (23.08%) Capital Goods – (10.27%) ABB Ltd., ADR(Switzerland) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.70%) Nielsen Holdings NV* Transportation – (10.11%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Clark Holdings, Inc.* Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (3.16%) Software & Services – (3.16%) NetEase.com Inc., ADR(China)* Youku.com Inc., ADR(China)* Total Information Technology MATERIALS – (7.91%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* Vale S.A., ADR(Brazil) Total Materials TELECOMMUNICATION SERVICES – (4.40%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $81,114,449) 6 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC.- (CONTINUED) September 30, 2011 (Unaudited) Shares/Principal Value PREFERRED STOCK – (0.27%) MATERIALS – (0.27%) MMX Mineracao e Metalicos S.A.(Brazil)* $ TOTAL PREFERRED STOCK – (Identified cost $172,030) SHORT-TERM INVESTMENTS – (1.17%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $384,003 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $391,680) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $311,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $317,220) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $695,000) Total Investments – (99.94%) – (Identified cost $81,981,479) – (b) Other Assets Less Liabilities – (0.06%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $1,264,225 or 2.12% of the Fund's net assets as of September 30, 2011. (b) Aggregate cost for federal income tax purposes is $82,302,287.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 189,297 Unrealized depreciation Net unrealized depreciation $ Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – September 30, 2011 (Unaudited) SELECTED DAILY GOVERNMENT FUND Principal Value FANNIE MAE – (7.33%) 5.00%, 10/15/11 $ $ 5.375%, 11/15/11 1.00%, 04/04/12 0.2246%, 07/26/12(a) TOTAL FANNIE MAE – (Identified cost $2,021,553) FEDERAL FARM CREDIT BANK – (9.47%) 3.50%, 10/03/11 4.70%, 10/03/11 4.50%, 10/25/11 4.875%, 11/16/11 0.47%, 11/30/11 0.12%, 12/07/11(a) 0.10%, 04/20/12(a) 0.29%, 06/21/12(a) 0.12%, 07/27/12(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $2,612,561) FEDERAL HOME LOAN BANK – (18.06%) 0.26%, 11/18/11 0.75%, 11/21/11 0.275%, 11/28/11(a) 0.35%, 12/02/11 5.00%, 12/16/11 4.50%, 01/06/12 0.205%, 03/23/12(a) 0.11%, 06/22/12(a) 0.115%, 07/02/12(a) 0.11%, 07/18/12(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $4,982,077) FREDDIE MAC – (9.30%) 0.22%, 11/07/11(a) 4.375%, 11/09/11 4.50%, 11/15/11 1.54%, 12/15/11 0.185%, 02/10/12(a) 0.205%, 05/11/12(a) TOTAL FREDDIE MAC – (Identified cost $2,565,769) OTHER AGENCIES – (2.71%) AID - Israel, 0.3489%, 05/15/12(Israel) (b) Tennessee Valley Authority, 6.79%, 05/23/12 TOTAL OTHER AGENCIES – (Identified cost $746,051) 8 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – September 30, 2011 (Unaudited) SELECTED DAILY GOVERNMENT FUND- (CONTINUED) Principal Value PRIVATE EXPORT FUNDING – (1.46%) 4.90%, 12/15/11 $ $ TOTAL PRIVATE EXPORT FUNDING – (Identified cost $403,832) REPURCHASE AGREEMENTS – (51.53%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $7,850,052 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $8,007,000) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $6,363,027 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $6,490,260) TOTAL REPURCHASE AGREEMENTS – (Identified cost $14,213,000) Total Investments – (99.86%) – (Identified cost $27,544,843) – (c) Other Assets Less Liabilities – (0.14%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2011, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $27,544,843. Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 SELECTED FUNDS Notes to Schedule of Investments September 30, 2011 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the last quoted bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors/Trustees.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.For Selected Daily Government Fund, in compliance with Rule 2a-7 of the Investment Company Act of 1940 ("40 Act"), securities are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors/Trustees. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Money market securities are valued using amortized cost, in accordance with rules under the 40 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 10 SELECTED FUNDS Notes to Schedule of Investments – (Continued) September 30, 2011 (Unaudited) Value Measurements - (Continued) The following is a summary of the inputs used as of September 30, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Selected Selected Selected Daily American International Government Shares Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials – Health care – Industrials – Information technology – Materials – Telecommunication services – Total Level 1 – Level 2 – Other Significant Observable Inputs: Short-term debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies – – Convertible debt securities – – Equity securities*: Consumer discretionary – Consumer staples – Energy – – Financials – Health care – Industrials – Materials – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Materials – Total Level 3 – Total Investments $ $ $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. 11 SELECTED FUNDS Notes to Schedule of Investments – (Continued) September 30, 2011 (Unaudited) Value Measurements - (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended September 30, 2011: Selected American Shares Selected International Fund Investment Securities: Beginning balance $ – $ – Total realized gain (loss) – Change in unrealized depreciation 60,526 Net purchases (sales) – Transfers into Level 3 16,310,826 811,239 Ending balance $ 3,391,992 $ 148,005 Change in unrealized depreciation during the period on Level 3 securities still held at September 30, 2011 $ $ 60,526 Transfers in to Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period.The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges. 12 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SELECTED INTERNATIONAL FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:November 29, 2011
